Exhibit 10.6

EXECUTION VERSION

AMENDMENT NO. 4 TO

AMENDED AND RESTATED PURCHASE AGREEMENT

This AMENDMENT NO. 4 TO AMENDED AND RESTATED PURCHASE AGREEMENT (this
“Amendment”), dated as of June 14, 2012, amends that certain Amended and
Restated Purchase Agreement, dated as of February 27, 2012, by and among the
Purchasers and the Sellers named therein and Walter C. Bowen (“Bowen”) (for
purposes of Sections 4.12, 4.17 and 6.10 and Article XI of the Agreement only)
(as previously amended by Amendment No. 1, dated as of March 30, 2012, Amendment
No. 2, dated as of April 11, 2012, and Amendment No. 3 dated as of April 27,
2012, and as amended hereby, the “Agreement”). The Purchasers, the Sellers and
Bowen are sometimes referred to herein individually as a “Party” and
collectively as the “Parties”.

W I T N E S S E T H

WHEREAS, the Parties have reviewed the Agreement, including the exhibits
thereto, and desire to acknowledge and clarify its original intent and/or
otherwise amend the Agreement by entering into this Amendment on the terms set
forth below.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt,
adequacy and sufficiency of which are hereby acknowledged, the undersigned
hereby agree as follows:

1. Interpretation. Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Agreement.

2. Closing Deadline Date. “Closing Deadline Date” as used in the Agreement shall
hereby be defined as July 18, 2012.

3. Amount of Deposit. The first paragraph of Section 1.4 of the Agreement is
replaced in its entirety with the following language:

“The Purchasers have delivered One Million Six Hundred Eighty-Nine Thousand
Three Hundred Twenty Dollars ($1,689,320) to the Escrow Agent as earnest money
deposit (such amount, as shall be increased pursuant to the following sentence,
together with all interest accrued thereon, the “Deposit”). Pursuant to that
certain Deposit Escrow Agreement, effective as of August 26, 2011 (as amended by
Amendment No. 1, dated of October 10, 2012, Amendment No. 2, dated as of
February 27, 2012, and Amendment No. 3, dated as of June 14, 2012, and as such
agreement may be further amended in the future, the “Deposit Escrow Agreement”),
by and among the Purchasers, the Sellers and the Escrow Agent, on June 15, 2012
the Purchasers shall deliver to the Escrow Agent an additional Three Million
Three Hundred Ten Thousand Six Hundred Eighty Dollars ($3,310,680) resulting in
an amount of Five Million Dollars ($5,000,000) as the Deposit. The Deposit shall
be



--------------------------------------------------------------------------------

allocated among the Facilities based on the allocation of the Purchase Price as
provided in Section 1.7. The Escrow Agent shall hold the Deposit in one or more
interest bearing accounts as directed by the Purchasers.”

4. Disposition of Deposit. Sections 1.4(b) and 1.4(c) shall hereby by modified
to add the following language immediately following the words “Section 10.1(c)”:
“or Section 10.1(f)”.

5. Notification Date. “Notification Date” as used in Sections 4.16 of the
Agreement shall hereby be deemed to refer to the date of this Amendment.

6. Assumed Contracts and Assumed Equipment Leases. Section 5.1 of the Agreement
shall be replaced in its entirety with the following:

“Assumption of Contracts, Equipment Leases and Tenant Leases. The Purchasers
shall review the Contracts and the Equipment Leases during the period ending on
June 14, 2012 and by such date shall give notice to the Sellers indicating which
of the Contracts and the Equipment Leases that the Purchasers will not assume at
Closing (the “Rejected Contracts”), provided that the Contracts listed on
Exhibit 5.1(a) shall not be included as Rejected Contracts. The Sellers shall be
responsible for all costs and expenses of terminating Rejected Contracts,
including any costs or expenses that arise after the Closing Date in connection
therewith. Promptly following receipt of the notice of Rejected Contracts from
Purchaser, the Sellers shall deliver to all parties under each Contract and
Equipment Lease that is not a Rejected Contract and requires consent for
assignment, an assignment request letter in substantially the form provided by
the Purchasers (it being understood that the Purchasers and the Sellers hereby
waive any confidentiality rights related to such communications). All Contracts
and Immaterial Contracts and Equipment Leases of the Sellers other than
(i) Rejected Contracts and (ii) those Contracts, Immaterial Contracts and
Equipment Leases that are not assignable, are herein collectively referred to,
respectively, as the “Assumed Contracts” and the “Assumed Equipment Leases” and
at Closing, the Parties shall execute and enter into the form of assignment and
assumption agreement set forth herein in Exhibit 5.1(b) (the “Assignment and
Assumption Agreement”) whereby the Sellers shall assign and the Purchasers shall
assume the Assumed Contracts, the Assumed Equipment Leases and the Tenant
Leases. The Sellers shall bear any costs and expenses of obtaining any consents
to such assumption of the Assumed Contracts, the Assumed Equipment Leases and
the Tenant Leases. To the extent that the applicable counterparties are
unwilling to enter into agreements with respect to any such Contract or
Equipment Lease, if Purchasers desire the benefits of such Contract or Equipment
Lease, Purchasers and Sellers shall negotiate in good faith a mutually agreeable
alternative arrangement, that is feasible under the terms of the respective
Contract or Equipment Lease, so that the

 

2



--------------------------------------------------------------------------------

Purchasers or their designee(s) will have the benefits and obligations of such
Contract or Equipment Lease as though it had been assigned, which arrangement
shall include that the Purchasers shall indemnify Sellers with respect to
Sellers’ payment and performance obligations under such Contract or Equipment
Lease. All amounts payable under the Assumed Contracts, the Assumed Equipment
Leases and the Tenant Leases shall be prorated through the Closing Date pursuant
to Sections 9.4 and 9.6.”

7. Termination. Section 10.1(d) of the Agreement shall be replaced in its
entirety with the following:

“by the Purchasers pursuant to Sections 1.8, 4.8(b), 6.8, 6.11 or Article VIII.”

8. Closing Condition. The Agreement is hereby amended to add the following
provision as Section 8.2(p):

“The Sellers shall have deposited, or shall have caused to be deposited, into
the Operating Account (as defined in each of the management agreements for the
Nevada Facilities) the following amounts: $354,000 for Acacia Springs; $378,000
for Heritage Springs; $340,000 for Regency Palms (provided that such condition
shall be deemed satisfied if such amounts are funded immediately following the
Closing with the proceeds of the Purchase Price pursuant to an irrevocable
written direction prior to Closing by the Sellers to Escrow Agent).”

9. Exhibits. The Parties agree that Exhibit 5.1(b) to the Agreement is hereby
replaced with the exhibit attached as Exhibit 5.1(b) to the Amended and Restated
Purchase Agreement prior to the replacement of such exhibit pursuant to
Amendment No. 1 to the Agreement.

10. Insurance. The Purchasers shall pay to the Sellers, at Closing, an amount
equal to $102,366 to compensate the Sellers for costs incurred by the Sellers to
maintain medical and dental insurance for its employees during the month of
July, 2012. The Seller shall terminate, or cause to be terminated, all such
medical and dental coverage effective as of the Closing.

11. Approved Collateral. Notwithstanding anything to the contrary contained in
the Purchase Agreement, for the purposes of satisfying the requirements of
Section 11.17(c)(ii) of the Purchase Agreement, Bowen shall have the option,
exercisable by delivery of written notice to the Purchasers not less than five
(5) days prior to the Closing Date, to as of the Closing Date deliver either the
Mortgage pursuant to the terms of Section 11.17 or deposit $700,000 in an
account with First Republic Bank subject to a Deposit Account Control Agreement
in favor of Purchasers (and each of their assigns pursuant to Section 11.6). The
Deposit Account Control Agreement shall be deemed a “Security Document” subject
to release in accordance with Section 11.17(g). In the event of settlement or
final adjudication of a claim against Bowen under the Guarantee, funds in the
account shall be released to Purchasers to be applied against the amount owed by

 

3



--------------------------------------------------------------------------------

Bowen to Purchasers. Failure of Bowen to timely deliver written notice of his
election to the Purchasers pursuant to this Section 10 shall be deemed an
election to deliver the Mortgage at Closing.

12. Entire Agreement; Full Force and Effect. This Amendment and (subject to the
amendment in this Amendment) the Agreement (together with the Disclosure Letter
(as amended and restated) and the exhibits and other documents delivered
pursuant thereto) and the Confidentiality Agreement constitute the entire
agreement between the Parties with respect to the subject matter hereof and
thereof and shall supersede all previous negotiations, commitments, agreements
and understandings (both oral and written) with respect to such subject matter.
Except as amended or modified hereby, each term and provision of the Agreement
is hereby ratified and confirmed and will and does remain in full force and
effect.

13. Counterparts. This Amendment may be executed by facsimile signature and in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

[Remainder of page intentionally left blank.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed as of
the date first written above by their respective officers thereunto duly
authorized.

SELLERS:

 

[Regent Court]     Regent/Corvallis, LLC, an Oregon limited liability company  
  By:     /s/ Walter C. Bowen       Walter C. Bowen, Manager

[Desert Flower]

    Desert Flower LLC, an Oregon limited liability company     By:     /s/
Walter C. Bowen       Walter C. Bowen, Managing Member [Sun Oak]    

BPM/Citrus Heights Limited Partnership, an Oregon limited partnership

 

By:   Hambledon Investments, LLC, an Oregon limited liability company, its
General Partner

              By:     /s/ Walter C. Bowen       Walter C. Bowen, Manager

Signature Page to Amendment No. 4



--------------------------------------------------------------------------------

[Sunshine Villa]    

Cornell Springs Partners, an Oregon joint venture, co-tenant

 

By:   Cornell Springs Apartments Limited Partners, an Oregon limited
partnership, a joint venturer

      By:     /s/ Walter C. Bowen         Walter C. Bowen, General Partner    
By:     BDC/Santa Cruz, LLC, a joint venturer       By:     /s/ Walter C. Bowen
        Walter C. Bowen, Manager            

Regent/Eugene, LLC, an Oregon limited liability company,

co-tenant

    By:    

/s/ Walter C. Bowen

      Walter C. Bowen, Manager       [Canyon Creek]    

Regent/Salt Lake, LLC, an Oregon limited liability company

 

By: Hambledon Investments, LLC, an Oregon limited liability company

      By:    

/s/ Walter C. Bowen

        Walter C. Bowen, Manager [Sheldon Park]    

Regent/Eugene, LLC, an Oregon limited liability company,

co-tenant

      By    

/s/ Walter C. Bowen

        Walter C. Bowen, Manager

Signature Page to Amendment No. 4



--------------------------------------------------------------------------------

[Willow Park]     Regent/Boise, LLC, an Oregon limited liability company    
By:     /s/ Walter C. Bowen       Walter C. Bowen, Manager

 

[Orchard Park]     RAL/Clovis, Inc., an Oregon corporation     By:     /s/
Walter C. Bowen       Walter C. Bowen, CEO

Signature Page to Amendment No. 4



--------------------------------------------------------------------------------

PURCHASERS:

 

B Healthcare Properties LLC, a Delaware limited liability company By:   /s/
Andrew White

Signature Page to Amendment No. 4



--------------------------------------------------------------------------------

/s/ Walter C. Bowen Walter C. Bowen

Signature Page to Amendment No. 4